Citation Nr: 1341100	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  98-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for mood swings, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleeplessness, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for pain and locking in the joints, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for loss of strength, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for numbness in hands and legs, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for vision deterioration, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for residuals of an injury of the right arm and neck, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from September 1990 to May 1991, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was most recently before the Board in July 2012.

The issues of entitlement to service connection for fatigue, memory loss, mood swings, sleeplessness, pain and locking in the joints, migraine headaches, loss of strength, numbness in hands and legs, and residuals of an injury of the right arm and neck, all to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Hyperopia is a known clinical diagnosis and, as a type of refractive error of the eye, cannot be service connected in the absence of additional disability due to superimposed disease or injury, which there is none; there also is no medical evidence otherwise causally or etiologically relating an eye disorder to the Veteran's service in the military, including his Persian Gulf War service.


CONCLUSION OF LAW

The criteria for service connection for vision deterioration have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1113, 1117, 1118, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was notified via letters, including those dated in October 2006, May 2007, and March 2013 the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The Veteran has also been informed of the criteria for establishing service connection due to undiagnosed illness.

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

Service treatment records are associated with the claims file, as are identified VA and private medical records.  Records from the Social Security Administration (SSA) are also of record.  No outstanding medical records have been indentified that have not otherwise been obtained.

The Veteran has undergone a VA examination that addresses the issue of service connection for vision deterioration.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to that issue, the Board finds that the VA opinions obtained in this case is more than adequate.  The opinion considered the pertinent evidence of record, the Veteran's personal/lay history,  and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As to the issue of service connection for vision deterioration, the Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, the Veteran underwent a VA examination that addressed the medical matters presented by the visual disability issue.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Generally, so long as the disability has existed for six months or more, from the earliest date that it became manifest, the disability will be considered chronic.  38 C.F.R. § 3.317(a)(4).  There is no requirement that an undiagnosed illness or medically unexplained chronic multisymptom illness manifested during service or within any set period other than prior to December 31, 2006 or existed for more than 6 months.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Vision deterioration

The Veteran's July 1990 service enlistment examination noted an impression of intraocular tension.  Distant vision was recorded as 20/20 in both eyes, and near vision was 20/30 corrected to 20/20.  Eye disability was not indicated on the Veteran's PULHES profile, as the Veteran's rating for the eyes (H) reflects a 1.  The Veteran's April 1991 demobilization examination revealed no eye abnormality and distant vision was recorded as 20/20.

At a March 1997 VA examination the Veteran indicated that his vision was 20/20 prior to going to the Persian Gulf but that his vision had deteriorated thereafter and he had to wear bifocals.  Examination of the eyes was normal.

At a January 2013 VA eye examination a diagnosis of hyperopia was noted.  The examiner stated that the Veteran's hyperopia was likely present during and before service and "is normal refractive error variation for this veteran."

The Veteran's service medical records are negative for any complaints of relevant symptoms, etc., or diagnoses of an eye disorder, and the January 2013 VA examiner determined that he had hyperopia, a type of refractive error.

Hyperopia is a type of refractive error and is not considered a disease or injury for purposes of VA disability compensation and, therefore, cannot be service connected as a matter of law absent evidence of additional disability due to superimposed disease or injury-which there is none.  38 C.F.R. §§ 3.303(c), 4.9.  Moreover, hyperopia is a known clinical diagnosis.  Thus, the Veteran does not have any undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Consideration has been given to the Veteran's assertions that his current visual disability is related to his military service.  Although the Board readily acknowledges that Veteran is competent to report symptoms of visual difficulties, as noted, refractive error is not considered a disease or injury for purposes of VA disability compensation.  No other eye or visual disability has been noted.  As such, the Board finds that the criteria for service connection for visual disability have not been met, and the claim is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102.


ORDER

Service connection for vision deterioration is denied.


REMAND

In accordance with the Board's July 2012 remand instructions the Veteran underwent VA examinations in January 2013 that were to address the medical matters raised by the issues of entitlement to service connection for fatigue, memory loss, mood swings, sleeplessness, pain and locking in the joints, migraine headaches, loss of strength, numbness in hands and legs, and residuals of an injury of the right arm and neck, all to include as due to an undiagnosed illness.  However, and as generally noted in a June 2013 VA Form 21-6789, the examinations undertaken for these issues either did not provide an opinion or provide a rationale for the opinions pertaining to these issues.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this appeal.

While the July 2012 Board decision did not address the issue of whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for sleeplessness, it appears that the RO has implicitly reopened this claim and there is no ham to the Veteran in deciding the claim on a reopened basis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's complete VA treatment records since June 21, 2013.

2.  The Veteran should be scheduled for a VA examination(s) regarding the claimed disabilities.  The examiner(s) must be provided the Veteran's claims file for review.  Following examination of the Veteran and review of the claims file, the examiner(s) should answer the following:

a)  Does the Veteran currently manifest the claimed symptoms or disorder of fatigue, memory loss, mood swings, sleeplessness, pain and locking in the joints, migraine headaches, loss of strength, numbness in hands and legs, and residuals of an injury of the right arm and neck?

b)  Are the claimed symptoms attributable to known clinical diagnoses?

c)  If there is a known diagnosis, is it at least as likely as not that the disorder was incurred in or aggravated by any of the periods of the Veteran's active service?

d) If any of the Veteran's symptoms are not attributable to known clinical diagnoses, the examiner should state whether an undiagnosed illness or a chronic multi-symptom illness defined by a cluster of signs or symptoms is present. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


